Name: 2011/138/EU: Council Decision of 28Ã February 2011 amending Decision 2010/248/EU adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  international affairs;  defence;  executive power and public service
 Date Published: 2011-03-04

 4.3.2011 EN Official Journal of the European Union L 59/41 COUNCIL DECISION of 28 February 2011 amending Decision 2010/248/EU adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2011/138/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 41(1) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2) thereof, Whereas: (1) Article 15(7) of Council Decision 2003/479/EC (1) and Article 15(6) of Council Decision 2007/829/EC (2) provide that the daily and monthly allowances of national experts and military staff on secondment to the General Secretariat of the Council are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Union officials in Brussels and Luxembourg. (2) Council Decision 2010/248/EU (3) applied the rates set in Council Regulation (EU, Euratom) No 1296/2009 of 23 December 2009 adjusting with effect from 1 July 2009 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto (4), with effect from 1 May 2010. (3) By judgment dated 24 November 2010 in Case C-40/10, the Court of Justice annulled Article 2 and Articles 4 to 18 of Regulation (EU, Euratom) No 1296/2009 which set the rate of the 2009 annual adaptation at + 1,85 %. The Council, by means of Regulation (EU, Euratom) No 1190/2010 (5), amended Regulation (EU, Euratom) No 1296/2009, setting the rate of the 2009 annual adaptation at + 3,7 %. (4) Decision 2010/248/EU should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/248/EU is hereby amended as follows: (1) Article 1(1) is replaced by the following: 1. In Article 15(1) of Decision 2003/479/EC and in Article 15(1) of Decision 2007/829/EC, the amounts EUR 30,75 and EUR 122,97 shall be replaced by EUR 31,89 and EUR 127,52 respectively.; (2) Article 1(2) is replaced by the following: 2. In Article 15(2) of Decision 2003/479/EC and in Article 15(2) of Decision 2007/829/EC, the table shall be replaced by the following: Distance between place of origin and place of secondment (in km) Amount in EUR 0 - 150 0,00 > 150 81,96 > 300 145,72 > 500 236,81 > 800 382,54 > 1 300 601,13 > 2 000 719,55  ; (3) Article 1(3) is replaced by the following: 3. In Article 15(4) of Decision 2003/479/EC the amount EUR 30,75 shall be replaced by EUR 31,89.. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2010. Done at Brussels, 28 February 2011. For the Council The President FELLEGI T. (1) OJ L 160, 28.6.2003, p. 72. (2) OJ L 327, 13.12.2007, p. 10. (3) OJ L 110, 1.5.2010, p. 31. (4) OJ L 348, 29.12.2009, p. 10. (5) OJ L 333, 17.12.2010, p. 1.